Citation Nr: 0800489	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of a total abdominal hysterectomy.  


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
found that new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for the 
above condition.  Service connection was granted, and an 
initial 30 percent rating was assigned, effective October 30, 
2001.  At that time, special monthly compensation based on 
the loss of a creative organ was also granted, effective 
October 30, 2001.

The veteran has submitted a number of notices of disagreement 
with various rating decisions.  Over the years some of the 
claims were ultimately fully granted.  In other cases there 
was no timely substantive appeal after issuance of a 
statement of the case.  The only issue perfected and 
certified for appeal is that of entitlement to a higher 
initial evaluation for residuals of the hysterectomy.

In her substantive appeal, the veteran argued that the 
hysterectomy had caused nerve damage in her genitals.  The 
issue of entitlement to service connection for this 
disability has not been adjudicated and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Service connection for the veteran's total abdominal 
hysterectomy was established in a June 2002 rating decision 
and a 30 percent disability rating was assigned, effective 
October 30, 2001.

2.  The veteran's residuals of a total abdominal hysterectomy 
in July 1995 have consisted of the removal of the uterus, 
including the corpus and cervix; both ovaries are intact.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
total abdominal hysterectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.116, Diagnostic 
Codes 7612, 7617, 7618 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the RO issued a letter in March 2005 that 
notified the veteran of the evidence needed to substantiate 
entitlement to increased evaluation.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the March 
2005 letter contained a notation that the veteran should 
submit any evidence in her possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2005 letter.  While she did not 
receive information regarding the effective date or 
disability rating elements of her claim until March 2006, 
since the claim is being denied, no additional disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Moreover, the timing deficiencies were cured by 
readjudication of the claim after the notices were provided.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in June 2002 
to determine the residuals of her total abdominal 
hysterectomy.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

While certain provisions of the rating schedule concerning 
gynecological conditions and disorders of the breast were 
revised, effective March 18, 2002, these changes have no 
impact on this case as the criteria pertinent to this claim 
were unchanged. Therefore, there is no issue as to which 
version of the rating criteria, old or new, is more favorable 
to the veteran.  See VAOPGCPREC 7-2003 (2003).

The veteran's total abdominal hysterectomy is currently 
evaluated as 30 percent disabling under Diagnostic Code 7618.  
Under this diagnostic code, a 100 percent evaluation is 
available for a period of three months following removal of 
the uterus, including corpus.  Thereafter, a 30 percent 
evaluation is assigned.  38 C.F.R. § 4.116, Diagnostic Code 
7618 (2007).  

Under Diagnostic Code 7617, complete removal of the uterus 
and both ovaries is assigned a 100 percent rating for three 
months after removal, and a 50 percent rating is assigned 
thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.

Pursuant to Diagnostic Code 7612, used in rated disease or 
injury of the cervix, a noncompensable rating is warranted 
for symptoms that do no require continuous treatment.  A 10 
percent rating is warranted for symptoms that require 
continuous treatment.  A 30 percent rating is warranted for 
symptoms that are not controlled by continuous treatment.  38 
C.F.R. § 4.116, Diagnostic Code 7612.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for the residuals of a total abdominal 
hysterectomy was granted in the June 2002 rating decision on 
appeal.  A 30 percent disability evaluation was assigned 
under Diagnostic Code 7618 for removal of the uterus, 
including the corpus, effective October 30, 2001, the date 
the veteran's claim to reopen was received.  

Outpatient treatment records show that the veteran underwent 
a total abdominal hysterectomy in July 1995 due to 
menometrorrhagia.  

During a June 2002 VA examination to determine the residuals 
of her hysterectomy, the veteran complained of a lack of 
sexual response due to the removal of her cervix.  The 
diagnosis was a normal postoperative gynecological 
examination, status post total abdominal hysterectomy for 
uterine fibroids.  The examiner also noted that the removal 
of the cervix was a routine part of an abdominal 
hysterectomy.  

The record also contains several excerpts from medical 
reference materials submitted by the veteran.  Information 
from the Center For Uterine Fibroids website notes that the 
uterus is composed of two regions: the cervix and the corpus.  
In addition, the veteran has submitted copies of several 
research articles noting sexual function effects resulting 
from different types of hysterectomies.  The record also 
contains statements from several of the veteran's friends 
describing how the veteran has complained of a lack of sexual 
sensation due to the removal of her cervix. 

The veteran contends that she should be afforded a separate 
disability evaluation for the removal of her cervix, pointing 
out that 38 C.F.R. § 4.116, Diagnostic Code 7612, provides 
ratings for disease or injury of the cervix.  Under that code 
a maximum 30 percent evaluation is provided.  In addition, 
she contends that she is entitled to a higher disability 
rating than the currently assigned 30 percent evaluation for 
her hysterectomy, and that she should be granted a 100 
percent rating under Diagnostic Code 7618 for the three 
months following the hysterectomy. 

As a preliminary matter, the Board finds that a temporary 
total disability rating is not warranted for the veteran's 
total abdominal hysterectomy.  In this regard, the Board 
notes that the veteran's hysterectomy was performed in July 
1995.  While she is currently service-connected for the 
residuals of this procedure, the effective date of service 
connection is October 30, 2001, more than six years after the 
hysterectomy was performed.  Although Diagnostic Code 7618 
provides for a temporary total rating for three months 
following the removal of the uterus, as the veteran was not 
service-connected for any gynecological disability prior to 
October 30, 2001, assigning a total rating for the three 
months following her July 1995 surgery is not permissible.  
Compensation could not be paid for a period prior the 
effective date of service connection.  See Ross v. Peake, No. 
05-2286 (U.S. Vet. App. Jan. 2, 2008).

With respect to the veteran's argument that a separate 
evaluation is warranted for the removal of her cervix, the 
Board notes that the veteran is currently rated under 
Diagnostic Code 7618, which provides a 30 percent rating for 
removal of the uterus and corpus.  She is being compensated 
for removal of the cervix and corpus.  The Rating Schedule 
does not provide a separate Diagnostic Code for the removal 
of the cervix, and the Board finds that its excision is 
contemplated by the criteria for evaluating the removal of 
the uterus, which includes the cervix.  Medical reference 
material submitted by the veteran and Dorland's Illustrated 
Medical Dictionary both note that the cervix is a part of the 
uterus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1995 (30th 
ed. 2003).  

In addition, Dorland's Illustrated Medical Dictionary states 
that a total hysterectomy includes the removal of the cervix.  
Id at 901.  Furthermore, the VA physician who examined the 
veteran in June 2002 noted that the removal of the cervix was 
a routine part of an abdominal hysterectomy.  Therefore, the 
Board finds that the veteran's currently assigned 30 percent 
disability rating under Diagnostic Code 7618 contemplates 
removal of the cervix as part of the removal of the uterus 
and corpus.  

Although the veteran has also argued that she has experienced 
loss of sexual sensation as a result of the removal of her 
cervix, the currently assigned 30 percent rating for removal 
of the uterus and corpus under Diagnostic Code 7618 is 
intended to compensate for all residual disability from the 
removal.  The rating schedule does not provide a separate 
rating for such loss.  The veteran's subsequent loss of 
sexual sensation is therefore not symptomatology that is 
separate and distinct from that contemplated by the currently 
assigned diagnostic code. 

While the veteran has also argued that a rating under 
Diagnostic Code 7612 for disease or injury of the cervix is 
appropriate in the current case, the Board notes that the 
veteran's cervix is no longer present.  VA policy is against 
rating the same disability under various diagnoses.  
38 C.F.R. § 4.14.  It would be prohibited pyramiding to 
provide separate ratings for both the removal of the cervix 
and injury or disease of the cervix.  Id.

Finally, while an increased rating of 50 percent is available 
under Diagnostic Code 7617 for removal of the uterus and both 
ovaries, the veteran has not alleged and the medical evidence 
of record does not show that the veteran's total abdominal 
hysterectomy in July 1995 resulted in the removal of her 
ovaries.  Therefore an increased rating is not warranted 
under Diagnostic Code 7617.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation at any time during the appeal period.  
The evidence is not so evenly balanced as to raise reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran has not reported, and there is no other evidence 
of marked interference with employment resulting from the 
hysterectomy.  She has not been hospitalized for this 
disability at any time since the effective date of service 
connection.  Hence an exceptional disability picture 
warranting referral for consideration of an extraschedular 
rating has not been demonstrated.  38 C.F.R. § 3.321(b).  



ORDER

Entitlement to an initial rating in excess of 30 percent for 
residuals of a total abdominal hysterectomy is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


